AMENDMENT TO SHARE PURCHASE AGREEMENT

 

This First Amendment to the Share Purchase Agreement (the “Amendment”), is
executed on October 25, 2012, by and among,

 

·INVERSIONES BRECA S.A., a company organized and existing under the laws of the
Republic of Peru, domiciled at Calle Las Begonias 441, Oficina 242, San Isidro,
Lima (“Sellers”); and,

 

·COLFAX CORPORATION, a company organized and existing under the laws of
Delaware, domiciled at 8170 Maple Lawn Boulevard, Suite 180, Fulton, MD 20759,
United States of America (“Buyer”).

 

hereinafter Sellers and Buyer, each a “Party” and collectively, the “Parties”.

 

RECITALS

 

(A)         WHEREAS, the Parties entered into a share purchase agreement dated
May 26th, 2012 (the “Agreement”), pursuant to which, subject to the conditions
precedent established therein, Buyer shall buy and acquire from Seller, and
Seller shall sell and transfer to Buyer the Transaction Interest.

 

(B)         WHEREAS, Buyer desires to acquire from Sellers certain additional
common shares of the Company acquired by Sellers from third parties after the
date of the Agreement.

 

(C)         WHEREAS, the Parties desire to incorporate Section 2.5(h) to the
Agreement and amend Section 2.2 (a), Sections 4.3 (a) and (b) and Annex 4.10(a)
of Schedule A of the Agreement.

 

(D)         WHEREAS, the Parties agree that capitalized terms used herein and
not otherwise defined herein shall have the meaning assigned to them in the
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, herein
contained, the Parties hereto agree as follows:

 

AGREEMENTS

 

Section 1.    Transaction Interest and Purchase Price

 

1.1         According to Section 3.1 (a) of the Agreement, the Sellers have
acquired from Minsur S.A., Futura Consorcio Inmobiliario S.A., EXSA S.A., Mr.
Fortunato Brescia Moreyra, Mr. Mario Brescia Moreyra and Mr. Pedro Brescia
Moreyra their interest in the Company accumulating a total amount of 147,005,547
common shares, equivalent to approximately 99% of the total number of common
shares of the Company, and 55,810,902 investment shares of the Company,
equivalent to approximately 75% of the total number of investment shares of the
Company.

 

 

 

 

1.2         Pursuant to Section 3.6(d) of the Agreement, the Sellers subscribed
40,288,691 common shares of the Company and 15,295,669 investment shares of the
Company which together with the shares acquired according to section 1.1 above
constitute the Transaction Interest (as stated in the Agreement).

 

1.3         Sellers have further acquired from third parties an amount of 16,013
common shares of the Company.

 

1.4         By this Amendment, Buyer and Sellers agree to include the 16,013
common shares of the Company mentioned in Section 1.3 above as part of the
Transaction Interest; therefore, at Closing Date, the Sellers shall transfer to
the Buyer a total amount of 187,310,251 common shares of the Company, equivalent
to approximately 99% of the total number of common shares, and 71,106,571
investment shares of the Company, equivalent approximately 75% of the total
number of investment shares of the Company, which together represent and shall
constitute the new Transaction Interest.

 

1.5         The Parties agree that any reference made in the Agreement to the
term “Transaction Interest” shall be understood to be made to the new
Transaction Interest as defined in section 1.4 above.

 

 

1.6         By this Amendment, Buyer and Seller agree to amend Section 2.2(a),
as set forth below:

 

“(a) The price for the purchase and sale of the Transaction Interest is the
amount of US$ 183,363,015.47 (the “Purchase Price”).”

 

Section 2. Amendment of Sections 4.3(a) and 4.3(b)

 

2.1         Section 4.3(a) of the Agreement is hereby amended as set forth
below:

 

 

“The capital of the Company is fully paid-in and reflected in the company’s
bylaws. The capital stock of the Company consists of 188,955,706 shares of
common stock, and 94,475,455 investment shares, all of which such shares have
been duly authorized, validly issued and fully paid-in.”

 

2.2         Section 4.3 (b) of the Agreement is hereby amended as set forth
below:

  

“Sellers are the record owner, and shall continue to be the record owner on the
Closing Date of: (i) 187,310,251 common shares of the Company, representing no
less than 99% of the authorized and issued common shares of the Company, and
(ii) 71,106,571 investment shares issued by the Company, representing no less
than 75% of the total number of investment shares of the Company. All of the
shares held by Sellers in the capital stock of the Company: (i) have been duly
authorized and validly issued; (ii) are fully paid-in; and (iii) have been
issued in compliance in all respects with all applicable securities Laws and
other applicable Laws.”

 

 

 

 

Section 3.     Incorporation of Section 2.5(h)

 

Section 2.5(h) is hereby incorporated to the Agreement, as set forth below:

 

“(h) The obligation of Buyer to launch the Tender Offer under this Agreement
shall cease to exist and no longer be applicable in all respects if such
obligation is waived by the Superintendencia del Mercado de Valores of the
Republic of Peru in accordance with the Peruvian Securities Law, the Regulations
of the Tender Offer and all other applicable regulations; provided however that
such waiver shall in all cases imply a public offering to acquire up to 100% of
the Company´s common shares launched by either the Buyer or the Company.”

 

Section 4.    Amendment of Annex 4.10 (a) of Schedule A

 

Section I(3) of Annex 4.10 (a) of Schedule A of the Agreement is hereby amended
and restated, as set forth below:

 

“3. Las siguientes marcas fueron transferidas por Soldexa S.A. a favor de Soldex
S.A., por medio de la escisión parcial celebrada por éstas últimas, la cual
entró en vigencia el día 1 de julio de 2011. A la fecha, la transferencia de las
siguientes marcas se encuentra pendiente de ser registradas:

 

Nº Marca Tipo Estado Clase País Titular Nº Cert. Vence 1 PUNTO AZUL MD OTO 6
Colombia SOLDEXA S.A. 386855 27/08/2019 2 SOLDEXA MM OTO 6 Colombia SOLDEXA S.A.
395025 29/12/2019

”

 

Section 5.     Waiver.

 

The Parties agree that the fact that the brands which are being excluded from
Annex 4.10(a) of Schedule A of the Agreement were never owned by the Company and
such exclusion does not constitute a breach of the representation and warranty
set forth in Section 4.10 of the Agreement; therefore, Buyer hereby waives any
action that may arise from any breach of the representation and warranty set
forth in Section 4.10 of the Agreement.

 

Section 6.     Miscellaneous.

 

The Parties agree that the provisions of Article XI of the Agreement, as
applicable, will be deemed to be incorporated by reference into this Amendment
and made a part hereof. The agreements set forth herein shall be effective as of
the date hereof and for all times hereafter. Except as amended hereby, the
Agreement shall remain in full force and effect.

 

* * * *

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

BUYER:

 

/s/ Daniel A. Pryor   By: Colfax Corporation   Name: Daniel A. Pryor   Date:
October 25, 2012  

 

[Buyer signature page to the Amendment]

 

 

 

 

Consented and agreed to as of the date first written above.

 

SELLERS:

 

/s/ Pedro Brescia Moreyra   By: Inversiones Breca S.A.   Name: Pedro Brescia
Moreyra   Date: 31/10/2012       /s/ Jaime Araoz Medanic   By: Inversiones Breca
S.A.   Name: Jaime Araoz Medanic   Date: 31/10/2012  

  

[Sellers signature page to the Amendment]

 

 

 

